COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        W.M. Roberson v. Anthony Saint Val

Appellate case number:      01-16-01001-CV

Trial court case number:    1085226

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant has not paid the filing fee and has not made arrangements to pay for the
clerk’s record. The Court issued an order directing the trial court to file a supplemental
clerk’s record containing any affidavit of indigence, contest, or orders concerning
indigence. On April 12, 2017, a supplemental clerk’s record was filed containing a
statement of inability to pay costs that appellant filed in the Justice Court. This statement
was not opposed and the trial court granted appellant’s request for indigence status.
       Rule 20.1 provides that a party who files a Statement of Inability in the trial court
will not have to pay costs in the appellate court unless the trial court overruled the party’s
claim of indigence. TEX. R. APP. P. 20.1(b)(1) (amended; effective September 1, 2016).
Because appellant’s claim of indigence was upheld by the trial court, appellant is not
required to pay costs in this appeal. Id. We therefore ORDER the Clerk of this Court to
make an entry in this Court’s records that appellant is indigent and is allowed to proceed
on appeal and not required to pay the filing fee. Id.


       It is further ORDERED that the District Clerk file with this court, within 30 days
of the date of this order and at no cost to appellant, a clerk’s record containing the items
specified in Texas Rule of Appellate Procedure 34.5(a). See id. 35.1.


       It is further ORDERED that the Court Reporter file with this Court, within 30 days
of the date of this order and at no cost to appellant, the reporter’s record. See id. 35.1.
        Appellant’s brief is ORDERED to be filed with this Court within 30 days after the
later of the date the clerk’s record is filed or the date the reporter’s record is filed. See id.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date appellant’s
brief is filed. See id. 38.6(b).


       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 27, 2017